PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/744,436
Filing Date: 19 Jun 2015
Appellant(s): SHIMAHARA, Yuki



__________________
Paul Lewis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
1) Any and all apparent rejections with respect to Aguayo 20140026472 have been withdrawn.  On pgs. 16-19 of the brief and on pgs. 20 and 21, appellant argues that his claims define over Aguayo. However, as set forth on pg. 8 of the Final Rejection, the 102(a)(2) rejection with by Aguayo, “has not been sustained”. 
2) All art rejections 35 USC 102(a)(2) as being anticipated by Ban. 
On pg. 13 of the Brief, appellant argues that;
“Appellant respectfully submits that claims 1, 20, 25 and 26 recite that the second micro grooves extend as dashed lines interrupted in a vicinity of intersections between the first virtual reference lines and the second virtual reference lines, such that the first micro grooves and the second micro grooves do not overlap each other (emphasis added). A literal interpretation of the ‘‘overlapping'’ of grooves means that an edge of a groove overlaps an edge of another groove. That is, in Ban, an edge is shared by at least two grooves and an edge defining one groove intersects an edge defining another groove at an intersection between the first virtual reference line and the second virtual reference line. Ban explicitly discloses edges defining one of the fine groove 31 or edges defining one of the fine groove 32 that overlap or intersect edges defining one of the first lines 30, as illustrated in FIG 2 of Ban, reproduced and explanation added below7.”

It is noted that Ban broadly describes his structure using the same language to contrast appellant’s claims as, “a second fine groove formed in the face surface to intersect with the first fine groove” [0008].  
Where the examiner does not find any definition of the term or examples of any structure in detail in the prior art or the instant invention that clearly define the term “do not intersect” nor any recitation in the claims to the term “edge” relied upon by appellant’s remarks, such was not the majority position and the ground for rejection is not presented for review. 

(2) Response to Argument
A. Rejection under 35 U.S.C. § 112(a)
Appellant’s restatement of the basis for the rejection is noted with no further comment. 
Claims 1, 3, 4, 6-9, 11-13, I5, 16 and 18-24
The basis for this rejection is simply that, “the specification does not appear to discuss any ‘spacing’ or any dimensional relationships between the second micro groove”.  (Final Rejection, pg. 3).  Instead of simply pointing to where such is in fact disclosed, appellant’s initial argument misconstrues the subsequently made remarks in that part of the rejection taking them out of context to make it appear that the Rejection is being based on some element of “criticality”, which it is not.  Instead, it is properly based on the fact that this feature and limitation attempting to be relied upon “does not appear to be discussed” in the specification or shown in the drawings at all.  The subsequent remarks were made only to emphasize that there is no discussion at all that mentions that such a feature now being relied upon was apparently recognized as important at all since there was no such discussion of its importance or criticality to the invention.  At best, such a limitation appears to be an afterthought in an attempt to evade the applied art and was never part of any discovery or contribution to the art of golf. As such, since appellant plainly fails to show were such is supported by the specification, no error can be found and, the basis for the rejection is proper as his specification fails to contain a written description of his invention as claimed. 
Appellant admits that his specification fails to discuss the limitation of, a “spacing between adjacent second micro grooves in a toe-heel direction becomes larger toward a center line of the golf club head” where he asserts that such is, “merely a means of defining a feature of the second groove pattern”. In fact, a search of the word “space” finds it nowhere in the specification.  While the drawings appear to show that there is a “space” between second micro grooves, how such a space is measure and defined in not disclosed. Here relationships such as the adjacency of the first and second micro grooves and how any spacing is to be measure between them is not clearly defined in the claims nor explicitly defined in light of the specification. One would have to infer which adjacent microgrooves to which the claim is being directed as well as the direction in which any such spacing is intended to be measured.  Such could be between adjacent micro grooves along the same virtual lines or between adjacent micro grooves running next to each other along adjacent virtual lines. Such cannot be determined because the adjacency and spacing features now in the claims is not positively disclosed in how such features in the first and second micro grooves structurally relate to each other.  In support of his position, appellant merely concludes that [0035] - [0037] of the specification and FIG. 2 support the limitation without showing how such a conclusion is reached.  As set forth above, the word “spacing” is not used in the specification at [0034] - [0043], or anywhere. Likewise in fig. 2, there is no reference number identifying any such spacing which could be directed to the limitation in the claim or how such is to be measured. While, it is appreciated that the exact wording of the claims need not be found in the specification, nowhere does it appear to explicitly discuss what is now being recited in the claims to reasonably suggest such was ever part of his discovery. Further there are features shown in fig. 2 where the scorelines 30 produce a what can be at best described as a “visual artifact” in there arc shaped appearance that appears to have spacing that increases as they approach the center.  However the claims are not clear if such a limitation is directed to such a shown feature in the drawings. and clearly there is spacing between microgrooves 20.  Alternatively, we can see that there are other “spacing” features between the micro grooves to which the limitations in the claims could be directed as shown below in annotated fig. 2 where the “spacing between adjacent second micro grooves in a toe-heel direction”.  However, there is no suggestion that such is increasing; 

    PNG
    media_image2.png
    687
    921
    media_image2.png
    Greyscale

	Instead, as one continues in the toe-heel direction the literal “spacing” between each second microgroove as shown above appears to remain at a constant distance.  Further the drawings are not submitted as being drawn to scale to suggest any clear changes in spacing between adjacent second micro grooves may or may not be changing. As such, the specification fails to discuss the “spacing” or the “distance” of the microgrooves in any context of his disclosed invention1, this grounds for rejection is clearly not in error and should be sustained.  
B.	With respect to claims 1, 3, 4, 6-9, 11-13, 15, 16 and 18- under 35 U.S.C. § 112(b), appellant erroneously argues that the language a “first groove pattern made up of first micro grooves extending along a plurality of first virtual reference lines” explicitly specifies a structural relationship of the first, micro grooves and that there are adjacent, first micro grooves. No, there is no “explicit” use of the term adjacent in the context of how the first micro groove relate to the others recited elements and, no, a “pattern” need not necessarily impart adjacency between its elements. The only limitation with respect to how the pattern of first micro grooves are laid is that they are in a toe-heel direction (as they are parallel to the score lines as recited in the last line of the claim) and that they are “between adjacent score lines”.  Within the scope of the claim is where a singular first micro groove exists between each of the score lines such that it is impossible for one to be adjacent to the next as they are separated by the score lines.  Here the antecedent basis is considered proper as it refers back to structure in the relationship of one first micro groove with respect to the other that is not previously recited.  Rather than simply clearly setting forth in the claim that the “a plurality of first micro grooves run parallel and adjacent to each other, appellant relies on stretching the definition of “pattern” as “a regularly repeated arrangement of shapes, colours, or lines on a surface, usually as decoration”.  However, even this does not support his conclusion as there is no requirement that any shapes or lines in such a pattern be adjacent.  While the first micro grooves may be recited as parallel with the score lines (last line claim 1), the only structural requirement in the claim with respect to the score lines is that they extend in any general “toe-heel direction” and a “substantially equal intervals”.  Such is a general direction that does not require that the score lines run parallel with each other and would include score lines that run in random angular direction with respect to one another at equal intervals. Therefore, one of ordinary skill in the art would not understand that a plurality of first micro grooves have a pattern having any adjacent elements.  This is a stretch and would require much speculation on the part of one skilled in the art.  Simply put, if appellant’s pattern does indeed rely on a repeating pattern of adjacent first micro groove, then such a structure should be explicitly and positively claimed to overcome the rejection and not have to rely the meaning of the definition of the term “pattern” and what one skilled in the art may or may not have to speculate about it.  Thus, the claim is not precise and the reference to “adjacent first micro grooves” is not clear as no such previous structure or relationship has been previously recited in the claims nor can such a relationship be presumed in the definition of a mere “pattern” of lines. As such, the grounds for rejection has not been shown to be in error.  
Likewise, the second groove pattern does not recite that such have any adjacent features. To the same extent as set forth above, the grounds for rejection has not been shown to be in error.  Appellant argues that, “the second micro groove pattern is arranged repeatedly, such that, any one second micro groove has an adjacent second micro groove.” Yet no such language appears in the claims and as such cannot be found persuasive.  Instead, claim 1 only requires some pattern of second micro grooves “extending along a plurality of second virtual reference lines”.  Here one cannot determine the scope of “a spacing between adjacent second micro grooves” and how such structurally relates to the other elements in the claims. For that matter, the grounds for rejection sets forth the any such relationship is inferential and unclear.  Neither spacing nor an adjacent structural requirement between the second micro grooves are previously recited in the claims.  To positively refer to such in the claims would require one skilled in the art to have to speculate how the second micro grooves are arranged with respect to the other elements in the claim in order to create such an adjacency and a space between them. If the first and second micro grooves are running in some adjacent fashion then such should be positively recited.  Since, appellant has not shown how the metes and bounds for the claim can be determined, no error has been shown and the grounds for rejection should be sustained. 
Appellant argues that the Examiner omits the language “in the toe-heel direction” in claims 1, 20, 25 and 26.  This language does not add any more clarity to the claim since the existence of a “spacing” and how such is related to the other recited elements is not positively recited.  As set forth above, such is a general direction and merely adding such to qualify the term “spacing” does not add any clarity as to how such a spacing is created from the relationship between the recited elements in the claims.  Applicant argues that, “in the toe-heel direction” refers to a relative relationship of two second micro grooves when a line extending in the toe-heel direction is drawn from any second micro groove to a neighbor (i.e., adjacent) second micro groove. Here again, the existence of any “neighbor” or adjacent micro groove is speculative as such a structural relationship has not been clearly and positively recited in the claim. Are such touching, separated by other elements or merely in close proximity? One skilled in the art would not know because the precise relationship is not set forth. In fact, if one uses the ordinary definition of adjacent, “not distant: nearby or having a common endpoint or border adjacent lots or adjacent sides of a triangle.” the scope of the claim and structural relationships become even more unclear.  Here neither the first nor second micro grooves have any “one side in common” with respect to each other.  Accordingly the claims are unclear and lack the necessary precision that clearly defines the pattern attempting to be recited created by the first and second micro grooves. 
Appellant provides and annotated illustration of his fig. 2 marking his “spacing” with an arrow.  Contrast that with the alternative illustration provided above by the examiner, shows where the claim must be found indefinite for its multiple interpretations alone under Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) as set forth in the Final Rejection on pg. 5. 
In appellant’s second annotated drawing on pg. 10 of his Brief he inserts “a line extending in a toe-heel direction”.  However such a “line” is not part of the limitations in question.  Instead the claims call for some undefined “spacing” relationship.  Whether or not such is directed to such a line is not clearly defined in the claims.  As such, appellant’s assertion that his invention is so precisely claimed that the examiner’s interpretation is excluded is not in fact the case now before us.  As such, no error in the rejection has been clearly shown and the grounds for rejection should be sustained.
C. No response is deemed necessary as the grounds for rejection has not been sustained for the purposes of this appeal for the reasons set forth above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM M PIERCE/
Primary Examiner, Art Unit 3711                                                                                                                                                                                            Conferees:
/DAVID DUFFY/Quality Assurance Specialist, TC 3700      

/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
    

    
        1 A text search of the specification reveals zero occurrences of the use of the terms “spacing” or “distance”.